Citation Nr: 1219891	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-22 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO in Sioux Falls, South Dakota.  The Board reopened and remanded these claims in a June 2010 decision.  The case returns now for appellate consideration on the merits.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not manifest during service or within one year of separation from service and is not related to any incident of service, to include noise exposure.  

2.  The Veteran's tinnitus was not manifest during service or within one year of separation from service and is not related to any incident of service, to include noise exposure.  


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The Veteran's tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

In this case, the Veteran claims that he suffers from hearing loss and left-ear tinnitus due to the presence of acoustic trauma during his period of active duty.  For the reasons that follow, the Board finds that neither hearing loss nor left-ear tinnitus were incurred in service, were manifest within one year of separation from service or are otherwise related to any incident of service, including in-service noise exposure.  The Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In rendering a decision on appeal, the Board must analyze the competency, credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335-37 (Fed. Cir. 2006).  In evaluating the lay evidence, the Board must address first competency, then credibility, and finally probative weight.  Id.  

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

At a July 2010 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
45
50
LEFT
40
35
30
45
45

Speech recognition was 96 percent in the right ear and 94 percent in the left.  The Veteran has a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The Veteran was also diagnosed with left-ear tinnitus at the examination.  The current disability element is well established.  The Board turns to in-service incurrence or aggravation of a disease or injury.

The Veteran provided a full description of his noise exposure during a March 2004 VA examination.  He reported that he worked under and near B-52's for 90 days in Guam.  He reported that his job was to load munitions onto the planes.  He claimed that the planes were running, landing and taking off the flight line.  The Veteran would then drive the semi-trucks to the flight line.  He stated that ear protection was provided and that he did wear it.  He described the hearing protection as minimal in his July 2008 VA Form 9.  He claimed to have ringing and decreased hearing after work each day and after he left Guam according to his April 2008 Notice of Disagreement.  During a prior claim for service connection for hearing loss, the Veteran filed a January 2004 statement to the effect that he also worked underground where the munitions were stored.  The Veteran reported that the metal wheels on the dollies and the forklift noises were continuously loud.  Also at the March 2004 VA examination, he reported that he worked in food service for the remainder of his military service.  The Veteran reported noise due to the freezers and freezer hooks.  The Veteran reported that hearing protection was not provided while he worked in food service.  Noise exposure is consistent with the conditions of service loading B-52's and in food service.  The Board will assume for the purposes of this decision that the Veteran had inservice noise exposure.  See 38 U.S.C.A. § 1154(a).  The mere fact of noise exposure does not mean that the Veteran has either a hearing loss or tinnitus disability as a result.  The Board turns to the third element of service connection, a nexus between the claimed in-service disease or injury and the current disability.  See Hickson.  

The Veteran contends he has experienced hearing loss and tinnitus since separation from service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau; see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are not competent to opine as to medical etiology or render medical opinions, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Barr.  

The Veteran's reports of continuity of hearing loss symptomatology are not recent.  He originally filed a claim for service connection for hearing loss in 1982, approximately 25 years prior to the filing of his current claim.  Given the definition of hearing loss for VA disability purposes, an important distinction must be made concerning the Veteran's report of hearing loss: the Veteran may competently report subjective hearing loss without that hearing loss amounting to a disability.  Thus, his subjective report may both be accurate and not evidence of a disability.  While credible, the Board assigns minimal probative weight to such evidence.  

As to the tinnitus claim, the Veteran has not presented consistent evidence regarding onset or continuity of symptoms.  As with hearing loss, lay observable symptoms of tinnitus may support a claim of service connection.  Jandreau.  The Veteran had a February 1998 physical examination through VA during which he reported an intermittent sound when describing his hearing loss.  The Veteran was not diagnosed with hearing loss or tinnitus at that time.  A December 2002 private treatment note indicates that the Veteran complained of a two week history of humming in his left ear.  A January 2003 private treatment note showed a second complaint of humming.  The Veteran reported a two month history of diminished hearing with aches, headaches and humming.  The note states that the Veteran did have tinnitus in the left ear which was "now better."  The Veteran reported unilateral, intermittent tinnitus in the left ear, which began 5-6 years prior, growing louder over the past year, at a March 2004 VA examination.  The Veteran first reported that he had tinnitus during service in Guam in his April 2008 Notice of Disagreement, though he did not allege that the problem had been continuous since separation.  The Veteran was seen again for a July 2010 VA examination.  The Veteran provided a different history with regard to the tinnitus, claiming that the problem had been present since service.  Statements made for the purposes of medical diagnosis or treatment are considered to be of heightened reliability.  See Cartwright v. Derwinski, 2 Vet.App. 24, 25 (1991); see also Fed. Rules of Evid. 803, Hearsay Exception 4.  The Veteran's only report of tinnitus since service appears in the July 2010 VA examination report.  Worse, it contradicts his statements during prior treatment and a prior VA examination.  Prior inconsistent statements are generally considered to diminish credibility.  See, e.g., Fed. Rules of Evid. 613.  The Board finds that the Veteran's credibility is sharply diminished by these contradictory statements.  The Board assigns them minimal probative value.  

The remaining evidence of record presents a very different picture of the progress of the Veteran's hearing loss and tinnitus.  

The Veteran's service treatment records noted "defective hearing" on his August 1965 pre-induction examination.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association ("ASA").  Those figures are on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization - American National Standards Institute ("ISO- ANSI").  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures on the right in each column in parentheses.  Pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
20 (30)
15 (25)
N/A
25 (30)
LEFT
20 (35)
10 (20)
15 (25)
N/A
25 (30)

Further, the examiner noted that the Veteran had a hearing loss profile of "H2" at the time of August 1965 examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

Although none of the auditory frequencies were 40 decibels or greater, the Veteran did have at least 3 frequencies 26 decibels or greater in the right ear only.  Speech recognition scores were not recorded.  The recorded findings are indicative of right ear hearing loss.  The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The audiogram report indicates that the Veteran had right ear hearing loss consistent with 38 C.F.R. § 3.385 at the time of his induction into active service.

At separation from service in January 1969, the Veteran underwent an authorized audiological evaluation.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
15
LEFT
0
0
0
15
20

Speech recognition ability was not tested.  None of the auditory frequencies were 40 decibels or greater, and the Veteran did not have at least 3 frequencies 26 decibels or greater.  The recorded findings at separation are not indicative of hearing loss.

The record contains a private October 1973 audiogram.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
15
LEFT
10
15
20
15
20

Speech recognition ability was not reported.  Again, all relevant scores are within the normal range.  See Hensley.  

The Veteran also underwent a November 1974 physical examination.  The report indicates that the Veteran had 20/20 hearing in both ears.  

The Veteran's post-service treatment records do not contain further mention of hearing loss for over twenty years.  A VA outpatient treatment report from February 1998 noted that the Veteran reported long-standing hearing loss, which he attributed in part to working under B-52's during his period of active duty, as well as to working with heavy equipment for most of his life.  

A May 1998 physical examination report indicates that the Veteran complained of diminished hearing due to a previous job that exposed him to loud noises.  The Veteran was also seen for October 2000 and October 2001 physicals.  The reports do not mention hearing loss and the Veteran reported no change in auditory acuity on both occasions.  

A private audiological report, dated January 2003, noted symmetric, sloping sensorineural hearing loss.  The Veteran's noise exposure history was listed simply as machinery.

As mentioned, the Veteran was afforded a March 2004 VA examination in connection with a prior claim for hearing loss.  The examiner noted a review of the claims file.  As stated, the Veteran's military noise exposure consisted of exposure to noise from forklifts, for a period of 90 days, while loading bombs into trucks.  The Veteran would then drive the semi-trucks to the flight line.  He stated that ear protection was provided and that he did wear it.  He further reported that he was exposed to noise when working in the food service, due to loud freezers and hooks.  Following service, the Veteran reported occasional occupational noise exposure from farming, as well as for a 5-6 year period while working for the highway department.  The Board notes that the Veteran's June 2002 claim for benefits form indicates that he owned a 160 acre farm at that time.  The Veteran stated that his hearing loss had been evident for the past 2-5 years, worsening over the prior six months.  The Veteran also reported unilateral, intermittent tinnitus in the left ear.  The Veteran stated that the ringing began 5-6 years prior, growing louder over the past year.  Ultimately, the examiner noted that the Veteran's hearing was within normal limits on separation from service, and that his hearing loss had only been reported for the past 2-5 years, along with left ear tinnitus.  As such, the examiner opined that the Veteran's current diagnoses of hearing loss and tinnitus, left ear, were less than likely related to military noise exposure.  The opinion relied upon the fact that the Veteran's service treatment records were negative for hearing loss, contrary to the holding in Hensley v. Brown, 5 Vet. App. 155 (1993), and as codified at 38 C.F.R. § 3.303(d).  While this was not the only basis for the examiner's rationale, the Board notes that the Veteran originally filed a claim for service connection for bilateral hearing loss in February 1982.  Therefore, the examiner's statement that the Veteran had experienced hearing loss for the past 2-5 years was inaccurate.  Thus, the opinion was inadequate as to the hearing loss claim.  The opinion as to tinnitus is on a firm factual basis.

A March 2006 VA outpatient report noted sensorineural hearing loss and subjective tinnitus.  An etiological opinion was not provided.  An additional report, dated October 7, 2008, stated, 

[The Veteran] seen in passing, wanted me to reiterate in the chart that he had significant military noise (air planes) exposure that contributed to his sensorineural hearing loss.  I do believe this to be the case.  Amplification is his only option and I appreciate the reviewer's consideration of this military noise exposure. 

In December 2008, the same examiner noted that, while the October 2008 opinion seemed reasonable, he was later made aware of the fact that the Veteran's admission and discharge audiograms demonstrated hearing within normal limits.  According to the examiner, "This certainly discounts the presumption that his hearing loss was significantly service connected."  Report, December 9, 2008.  The examiner opined that, based upon the Veteran's service treatment records, as well as the 2004 VA examination report, it was less likely that tinnitus could be attributed to military noise exposure, as the Veteran reported that intermittent left-sided tinnitus started in approximately 1998, at least 25 years after separation from active duty.  The Board points out that the examiner failed to account for the pre-1967 conversion noted above, although it was correctly noted that no significant change was observed at separation, save for the lack of any complaint of hearing loss or tinnitus.  Thus, the December 2008 opinion is invalid as to the hearing loss disability.  It remains valid as to the tinnitus portion of the claim.  

As a result of these insufficiencies, the Board remanded for another VA examination and medical opinion.  The Veteran was seen for a July 2010 VA examination.  A June 2011 addendum provided the medical opinion.  The Veteran was diagnosed with bilateral hearing loss and left ear tinnitus.  The Veteran provided a different history with regard to the tinnitus, claiming that the problem had been present since service.  The examiner noted the hearing defect at entry and the normal separation examination results.  The examiner concluded that his hearing loss and tinnitus were not at least as likely as not related to service.  The examiner pointed to the normal separation audiometric results as the primary reason for the hearing loss being unrelated to service.  The examiner also stated that the Veteran's description of tinnitus since service was inconsistent with the audiometric findings that no hearing loss was present during service.  The examiner appears to have both considered and discounted the Veteran's lay history, albeit on different grounds than the Board.  The Board observes that the examiner did present a factually correct history regarding the in-service audiometric examinations and provided a specific rationale for the lack of nexus while considering the Veteran's lay contentions.  The Board finds that the examination and opinion are adequate for ratings purposes.

The Board finds that the evidence against a nexus to service outweighs the evidence in favor.  The evidence in favor consists of the Veteran's statements, which the Board has discounted for both hearing loss and tinnitus, and the October 2008 opinion, which its own author questioned in December 2008.  The June 2011 opinion was the only medical opinion based on a full and accurate review of the claims file and clearly concluded that the Veteran's hearing loss and tinnitus were not as likely as not related to service.  The opinion is supported in its rationale by the March 2004 opinion and by the December 2008 retraction of the October 2008 opinion.  The Board finds that the preponderance of the evidence is against a relationship between the Veteran's current hearing loss or tinnitus disability and any incident of service, including noise exposure on a flight line.  Service connection on a direct basis must be denied.  See Hensley and Hickson, both supra.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and other organic diseases of the nervous system (including sensorineural hearing loss and tinnitus) become manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's hearing loss and tinnitus were not shown until decades after separation from service.  The Veteran cannot benefit from the presumption.

As such, the Board finds that the preponderance of the evidence is against the Veteran's bilateral hearing loss and tinnitus claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Prior to initial adjudication of the Veteran's claim, a December 2007 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a July 2010 medical examination to obtain an opinion as to whether his hearing loss or tinnitus was the result of in-service noise exposure.  The opinion was provided in June 2011.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in June 2010 to provide the Veteran with a VA examination and medical opinion.  The Veteran was seen for a July 2010 VA examination.  Medical opinions were provided in June 2011.  The exam and opinions are adequate, as discussed above.  The Board finds that the RO complied substantially with June 2010 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


